                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE                    No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY                         MDL No. 2323
 LITIGATION



 THIS DOCUMENT RELATES TO:                          Hon. Anita B. Brody

 Lewis et al. v. Kansas City Chiefs Football        No. 14-1995
 Club, Inc.

 Smith et al. v. Kansas City Chiefs Football        No. 14-3383
 Club, Inc.



                                               ORDER

       AND NOW, this _12TH __ day of August, 2019, it is ORDERED that the Clerk of Court

is directed to mark 2:14-cv-01995-AB and 2:14-cv-03383-AB as CLOSED, because all

Plaintiffs either voluntarily dismissed their claims or revoked their opt-out status.

                                                      s/Anita B. Brody

                                               ________________________
                                               ANITA B. BRODY, J.


Copies VIA ECF on: 8/13/2019
